                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:17-CV-011-MOC-DCK

 LONNIE BILLARD,                                      )
                                                      )
                   Plaintiff,                         )
                                                      )
    v.                                                )      ORDER
                                                      )
 CHARLOTTE CATHOLIC HIGH SCHOOL,                      )
 MECKLENBURG AREA CATHOLIC                            )
 SCHOOLS, and ROMAN CATHOLIC                          )
 DIOCESE OF CHARLOTTE,                                )
                                                      )
                   Defendants.                        )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Consent Motion To Lift

Stay” (Document No. 60) filed July 15, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting consent of the parties, the undersigned

will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Consent Motion To Lift Stay” (Document

No. 60) is GRANTED.

         IT IS FURTHER ORDERED that the parties shall submit supplemental briefs on or

before August 7, 2020, not to exceed twenty (20) pages, and submit reply briefs on or before

August 14, 2020, not to exceed five (5) pages.

         SO ORDERED.
                           Signed: July 16, 2020




      Case 3:17-cv-00011-MOC-DCK Document 61 Filed 07/16/20 Page 1 of 1
